Decision of this court, handed down May 8, 1946 (ante, p. 956), amended as follows: Appeal from an order which sustained defendants’ exception to the inclusion of interest in the- judgment. Order reversed, on the law and facts, with $25 costs and disbursements, and order directed denying and overruling defendants’ objection to the inclusion of interest. The judgment is founded upon the verdict of a jury as modified by th.e order of the court and the consent of the plaintiff. Interest should be computed from the date of the verdict and added to the damages contained in the judgment. Hill, P. J., Heffernan, Poster and Lawrence, JJ., concur; Brewster, J., dissents, in a memorandum.